Community vessel traffic monitoring and information system - Investigation of accidents in the maritime transport sector - The liability of carriers of passengers by sea in the event of an accident - Port State control (recast) - Ship inspection and survey organisations (Directive recast) - Ship inspection and survey organisations (Regulation recast) (continuation of debate)
Mr President, since I became a shadow rapporteur when the Council swept away my report, I have only two minutes to speak. I will therefore cut to the chase, firstly to say that I am not addressing the French Presidency, which is supporting us, or the Commissioner, who is supporting us, but the Council. I am also addressing my fellow Members to thank them for their solidarity, and to say that the Erika and the Prestige were very bad experiences. The Member States have accused Europe of not doing enough about them.
Now, thanks to Commissioner Barrot, we are attempting to establish, from scratch, an honourable European maritime transport space. One of the measures we are proposing is shipowners' civil liability. What does that mean? It means that, at the very least, we are ensuring that all vessels are insured by solvent insurance companies for the damage they cause, at least within the framework of the IMO conventions. In La Rochelle I was pleased to see Member States who had not joined the IMO suddenly becoming ardent fans of the organisation.
My advice to them is to ratify the IMO conventions, starting with the one on chemicals. There could be a chemical hazard, a chemical disaster, today, or tomorrow morning. We would be transported back to the time of the Exxon Valdez. Practically no Member States have made a legal commitment as regards chemical hazards with the IMO. That is the first thing.
The second is to create a guarantee and insurance certificate for the European maritime transport space. We need to have confidence in Europe. When it forges ahead, it takes the world with it. We have seen this particularly with the airlines blacklist. Ladies and gentlemen, I was recently at a symposium looking at whether the Erika was still possible. Indeed it is, and it was so in the Black Sea on 11 November 2007, when five vessels sank in the Strait of Kerch with worthless insurance policies.
I genuinely believe we need to sort this out, and that is why I think, President-in-Office, that Parliament's resistance is not a question of pride. It is a question of public health and public interest. We will never accept the blame here for Member States' negligence if they fail to do their bit. I am counting on you.
on behalf of the ALDE Group. - (DA) Mr President, President-in-Office of the Council, Commissioner, I share the other rapporteurs' hope that we are close to adopting this important legislation. I think it strange that it should take the Council so long to come up with a common position on the seven directives that are intended to prevent maritime pollution disasters and also to reinforce preparedness for when things go wrong.
It is regrettable that we have failed for so long with regard to the two directives on the obligations of flag States and the liability of rescue workers. In my opinion, this too must be included in the overall package. Several others have said, and I agree, that the French Presidency is making wholehearted efforts to seek a solution, for which I should like to thank the Presidency on behalf of the Group of the Alliance of Liberals and Democrats for Europe. Let us hope that these efforts will be crowned with success.
We all agree, of course, that shipping is a global industry, and so the legislation we adopt must be compatible with the international maritime agreements under the auspices of the IMO and under the Paris Memorandum of Understanding on Port State Control. Parliament has supported this all along. The third maritime safety package is intended to make coffin ships a thing of the past in European waters. There must be better traffic monitoring, better quality control of ships and better exchange of experience on what constitutes an incident risk.
The issue of ports of refuge has been a bone of contention between Parliament and the Council. In fact, I myself live near a port that has been designated a port of refuge, and I must give my clear support to Parliament's requirement that ports of refuge must be protected from an unpleasant additional bill in the event that a ship leaking oil is towed into port. It is important to ensure that it is not small local communities who are left with the financial burden of any subsequent clean-up operation.
I should like to highlight in particular two directives for which I have been the rapporteur for my group, namely the Directive on port State control and the Directive on the investigation of accidents. With regard to the Directive on port State control, a consensus is emerging on the principles proposed by the Commission, namely that all ships must be inspected, and that ships in poor condition must be inspected extra thoroughly. Port State control must meet a suitable standard in order to render controls more uniform in all EU ports. There are still some sticking points, however. The Council has not accepted the inspection of ships at anchor, nor is its stance as firm as Parliament's on refusal of access for the very worst ships. The ALDE Group fully supports the position of the rapporteur, Mrs Vlasto, and thus backs the reintroduction of a number of first reading proposals.
There are also a few points on which Parliament and the Council still disagree regarding the Directive on the investigation of accidents. Incident investigations and the communication of their results should ensure that accidents are not repeated. We have to learn from the accidents that do take place, and as many people as possible must learn from each other's experiences. As in aviation, it must be ensured that all parties involved provide as open and honest an account of the course of the accident as possible. A witness statement to the investigative inquiry must not be used in direct connection with any charge made as, in such cases, the accused must be granted proper rights during questioning. It is a difficult balance to strike, and there are some suggestions from Parliament's first proposal that the Council has not accepted, which we are therefore reintroducing. The main bone of contention, however, is the issue of which types of incident should be covered. The Council wishes to include only the most serious accidents, but it may well be equally valuable to learn from minor accidents, indeed even near-misses. In addition, the Council actually wants to give equivalent status to parallel investigations carried out by several countries, whereas we want some clarity regarding which investigation is considered the official one. It must be avoided at all costs that an accident investigation is politicised and the authorities seek to disclaim responsibility and influence the outcome of the investigations.
The ALDE Group thus wholeheartedly supports Mr Kohlíček's proposal to reintroduce the first reading proposal.
Mr President, Commissioner, firstly I would like to express my appreciation to all the rapporteurs on this package for the fact that they are maintaining a consistent approach on this extremely important maritime legislation. At the same time, I would like to express my group's fears regarding two points in Mrs Vlasto's report on port State control. Firstly, it seems to us that, in relation to small States with small fleets, recital 13 was much better expressed in the common position than in the current version drafted by Parliament's committee. The original version said that Member States should endeavour to review the method of drawing up the white, grey and black lists of flag States in the framework of the Paris Memorandum of Understanding, in order to ensure its fairness, in particular with respect to States with small fleets.
To be precise, if a merely mathematical approach is taken, then it is very difficult for a State with a small fleet of just a few ships that is included in the grey area of all these lists to be removed from that area; what reason do the ships have to become part of the grey list fleet if, in that event, they cannot improve the mathematical proportion? I think that the Council common position had a very much more balanced approach towards EU Member States with small fleets. The same also applies in relation to the indefinite refusal of access, where there should have been a distinction between States on the grey list and States on the black list. The second point is that I believe that the Council common position also took a more balanced view of the possibility of having exceptions, when inspections need not be carried out, particularly if these take place at night, in a short period of time, and also very far from the shore; in such a case it is not possible to carry out high-quality inspections in States in which there are severe winters and northern seas. I therefore call upon you in this instance to support the position adopted in the Council common position on this issue.
Mr President, President-in-Office of the Council, Vice-President of the Commission, ladies and gentlemen, the catastrophes associated with the names Estonia, Erika and Prestige have shocked Europe. The EU must therefore make improvements to maritime safety quickly, efficiently and credibly.
Many seafarers and passengers have lost their lives in the past because the safety regulations and measures were not adequate. Furthermore, accidents such as these have caused dire environmental catastrophes on the coasts of the Atlantic, Mediterranean and Black Sea. The ecological damage has been enormous and taxpayers have had to bear the cost, not the polluters. The European Union's intention to adopt the necessary Europe-wide and cross-border binding legislation must not be delayed by national interests.
The Council, in particular, should keep this at the back of its mind during the negotiations now pending, as its refusal in particular to instruct independent authorities, with all their expertise in accidents involving ships, to investigate such accidents, is totally incomprehensible. What is the rule for catastrophes involving aircraft should not be impossible for accidents involving ships.
The Group of the Greens/European Free Alliance welcomes all seven Commission legislative proposals, and we therefore support the rapporteurs' recommendations on the five common positions, including the split and separate votes on the recommendations of the Costa report concerning inland waterway transport. This also applies to the Sterckx report concerning ports of refuge.
The specific measures such as ports of refuge, transparency and liability are very important to us. It is essential for maritime safety that we retain the maritime package as a whole. We call on the Transport, Telecommunications and Energy Council to adopt a common position quickly within the next few weeks on the two open-ended subjects of shipowners' liability and port State obligations, in order that the package can finally be adopted as a whole.
The fact that those very Member States want to block European agreements by referring to international IMO regulations who have not yet transposed these into national law themselves is sheer lunacy. A decision must be taken in the EU before the next shipping catastrophe rocks Europe.
on behalf of the GUE/NGL Group. - (NL) Madam President, in shipping, entrepreneurial freedom can lead to dangerous abuses. Entrepreneurs wanting to keep their costs as low as possible can be tempted to operate ships that are old and dangerous. These present a danger to the crew and others and a potentially serious threat to the environment. Poor working conditions, as enabled by opting to register under a flag other than that of the owner's own country and the real operating base, also lead to abuses. The operating costs can also be reduced by discarding ship-generated waste and cargo residues into the sea along the way.
To tackle all these abuses it must be possible to ban the ships of malicious entrepreneurs definitively from European ports, and also from anchorages outside ports, and a sufficient number of inspections must be carried out to determine what is wrong. There must be strict compliance with the port State obligations contained in the International Labour Organization's Maritime Labour Convention, the 'polluter pays' principle must hold and all the rules must also apply at night.
All attempts by the Council to treat such entrepreneurs more leniently than Parliament wanted at first reading would have unacceptable consequences. The Council has rejected the vast majority of Parliament's 23 amendments with regard to the investigation of shipping accidents, which could jeopardise the independence of investigations. The Council has applied the brakes in the case of the protection of passengers on board ships, too, having refused to comply with the Athens Convention in 2003.
The common position of June 2008 restricted liability and the obligation to inform. The Council does not support the proposals of the Commission and Parliament in the area of disasters at sea, which aim to ensure that ships in distress are always accommodated in a port of refuge in time and that crews are protected from punishment for negligence for which they are not responsible. All dangerous situations and abuses in shipping must be eliminated as quickly as possible. For this reason, it is important that Parliament stick to the line taken previously towards the Council at second reading too.
on behalf of the IND/DEM Group. - (NL) Madam President, today is the second time we have discussed the Erika III package in plenary. Although it is a shame that we are lacking two proposals, I am pleased with the contents of the package in its present form, and I am grateful to the rapporteurs for their work.
There is one part of the package with which I am not satisfied, however. Two sections have found their way into the Costa report on the liability of carriers of passengers that ensure that the same level of liability is imposed on carriers of passengers by inland waterway as is imposed on carriers of passengers on the high seas. This is wholly undesirable.
Firstly, there is no need. There are hardly any known cases of accidents involving the transport of passengers by inland waterway. Besides, these two sections would sound the death knell for a large number of carriers of passengers by inland waterway, as they would be unable to afford the associated exorbitant insurance premiums, assuming anyone would insure them given a level of liability such as this. After all, we are talking about smaller undertakings that transport at the most tens of passengers and whose turnovers are not so huge. It strikes me as abundantly clear and logical that the same level of liability should not be imposed on such carriers as is imposed on large carriers of thousands of passengers by sea. We must not make ourselves a laughing stock by imposing a sky-high, extremely expensive level of liability on carriers of passengers by inland waterway.
In addition, I am still extremely unhappy about how these sections have once more found their way into the text. The Chair of the Committee on Transport and Tourism should never have declared the amendments concerned admissible, as there was already agreement on this matter at first reading between the Council and Parliament. For these reasons, I have requested roll-call votes on sections 9 and 20. I hope and anticipate that many of my fellow Members will back me up in rejecting these sections.
(EL) Madam President, let me mention the Sterckx report on vessel traffic monitoring and congratulate both Mr Sterckx himself and the Council Presidency on the good progress made in consultations. At this second reading, the most important point for me is the provision made for vessels in distress to be accepted at designated ports of refuge.
Many accidents causing environmental disasters could have ended very differently had suitable refuge been offered at the right moment.
In order to reach agreement with the Council, there was, on the one hand, a need for an independent committee to take decisions on places of refuge. On the other hand, it was necessary to agree on a satisfactory system of compensation for ports of refuge in the event of any consequences. A balanced agreement here is a self-evident requirement. There has also been a favourable development as regards the Automatic Identification System (AIS) within the scope of the SafeSeaNet.
To conclude, let me repeat here that shipping in some Member States contributes substantially to GDP. As an industry it has a worldwide influence. For this reason, efforts by the EU to make the seas a safe environment for people and for the ecological system must apply to everyone, not just to EU vessels. There should be no unfair competition at the expense of European shipping.
(PT) Madam President, Commissioner, ladies and gentlemen, as the shadow rapporteur for the report by Mr Costa and as rapporteur for the 'flag State' report, I should like to comment on the civil liability of passenger carriers and on the package as a whole.
As regards the Costa report, my focus has been on strengthening the rights of passengers in the event of accidents or incidents, on guaranteeing appropriate financial compensation and timely support to alleviate the consequences of incidents at sea or on inland waterways, where sea voyages often terminate, and also on enhancing the information provided to passengers. I therefore agreed on keeping these proposals at second reading.
Madam President, ladies and gentlemen, as far as the package is concerned, I would say that each of the reports stands on its own and each definitely brings added value. Yet I believe that the package as a whole, including the area for which I was rapporteur - on the obligations of flag States - brings extra added value for maritime safety, which leads me to ask the Council and the Commission, and everyone, for their commitment towards adopting the package. Furthermore, I really must extend my thanks to the French Presidency for their efforts, following on from the Slovenian Presidency, to move forward in this area.
Ladies and gentlemen, I believe that it is only through an integrated package that we will promote maritime safety. In this regard, I would like to take this opportunity to congratulate all the rapporteurs. Unless we look at the package as a whole, we shall leave here with a 'hobbled response', because the only way to stop another 'Erika' or 'Prestige' happening again in the near future is to take the package as a whole, and this is the only approach through which we can effectively ensure maritime safety.
Madam President, I represent Scotland, a nation with a long maritime history and a nation with tremendous potential for its future.
Scotland is geographically very well-placed to be developed as a maritime transport hub between Europe and the rest of the world and we have considerable scope to develop additional short sea routes, both for passengers and for freight. Improved safety is therefore of considerable importance to us, having had our own share of serious accidents involving shipping in Scottish waters.
The carrying of hazardous materials must, of course, be transparently declared and properly controlled. Crews should have the right to be treated fairly with due consideration for their safety. We must learn from past failings and ensure that independent investigations are carried out when accidents do occur.
The Scottish Government recently announced that a new operator is to resume a ferry service between Rosyth and Zeebrugge. I would hope that if we are to move traffic from roads to the sea that the European Union can assist more proactively in the development of such ferry routes.
(EL) Madam President, the Erika III legislative package on maritime safety comes stiflingly combined with more general EU anti-popular policy, the enforcement of competitiveness and the increase in profits made by shipowners and by EU monopoly groups generally. The package fails to address the seriously aggravated problems of the safety of human life at sea and protection of the environment.
The Council has refused to accept even the utterly inadequate proposals by the Commission and the European Parliament, which fall far short of real needs. Complying with the shipowners' orders and the demands of uncontrolled capitalist profiteering, the Council opposes even the most basic measures to protect the environment and human life at sea.
The Council is trying to undermine every positive measure; it is systematically eliminating the measures proposed. It does not tolerate anything that could have the slightest impact on the profitability of companies or impose the slightest restriction on the unaccountability of shipowners. This is why it has rejected even the inadequate proposals that lay down the flag states' responsibilities and inspection obligations and the shipowners' civil liability and financial guarantees.
A serious issue is the enactment of shipowners' civil liability to compensate the victims of maritime accidents, in accordance with the 2002 Protocol to the IMO Athens Convention, which the governments of the EU Member States refuse to ratify.
Even today we have witnessed attempts to invalidate the relevant proposal by the rapporteur, Mr Costa, on the need to extend this liability for shipowners and outfitters to all categories of ships involved in domestic and international carriage by sea, and carriage by inland waterway.
Madam President, what is this: a bridge over troubled waters? For the UK it was peaceful waters until the CFP got to work and near destroyed our fishing industry. Now you want to ruin our maritime trade.
Seemingly the Sterckx and Vlasto reports just aim to use the automatic identification system, with Galileo, to plot ship movements in EU waters. That is spying on the movement of every ship in UK waters, in our harbours, at anchor off our shores, no matter what nationality.
The details will be connected to an EU data centre, which like any database is prone to security lapses. The IMO fears that data of shipping information with cargo details could, in the wrong hands, endanger ships trading with Europe.
Collecting data leads to control systems and the vessels of our trading partners, especially of our Commonwealth, could be ordered away in an EU trade war. For a nation that relies upon maritime trade to feed itself, this really is the end of independence. The EU would decide whether Britain eats or starves.
The UK has the greatest interest in these reports, because we trade around the world - we have been doing it for centuries - and every UK MEP represents a region - bar one - with a coastline. Meanwhile, as the EU erects its protective trade barriers, all its Member States, whether or not they have a coastline, get to have a vote.
I will encourage my government to reject this rotten proposal, for British maritime trade and global maritime trade are under threat from bureaucrats you would not trust with a rowing boat.
Worse, according to Vlasto, the EU will be able to refuse ships access to our waters. So the EU could decide if foreign warships are permitted to visit - those of our friends and allies perhaps? A nuclear-powered ship might be rejected for political correctness, which could apply to the Royal Navy's nuclear submarines. Now, they helped to keep the Soviet Union at bay and guaranteed the freedom you now enjoy.
Well, if the EU goes on meddling with powder kegs like Georgia or Ukraine, you might just need that sort of protection again. What price political correctness then?
(NL) Madam President, Mr Clark, you should really examine this proposal thoroughly and not just rabbit on about other matters, as what you are saying is all wrong. You have really failed to understand that this is about maritime safety. I shall not take up any more of my precious two minutes with this, but instead move on to the real contents of this package.
The course of this maritime safety package has been turbulent. We, the European Parliament, are digging our heels in, as we want the whole package. Yet evidently the Council, too, is digging its heels in. I am shadow rapporteur for the report on the independent investigation of accidents, and the Council has proved rather less than accommodating up to now. If, however, both of us now show some flexibility and make some concessions, we should succeed in reaching an agreement by the end of this year.
One of the key points with regard to the independent investigation of accidents as far as the Group of the European People's Party (Christian Democrats) and European Democrats is concerned is that this investigation must be truly independent. The Council's position on this point is currently unsatisfactory. There must also be one person bearing ultimate responsibility for an investigation - as citizens find it very unclear, and lacking in transparency, if three Member States each carry out their own investigation. One person bearing ultimate responsibility is needed, therefore. Thirdly, we must not only investigate rare accidents that receive extensive media coverage, but also, as the PPE-DE Group sees it, investigate other serious accidents meriting investigation according to the ground rules of this Directive.
Finally, I concur with what Mr Blokland said about the proposal in the Costa report to include inland waterways in the liability regime. The PPE-DE Group opposed and continues to oppose this. I would ask the Council, therefore, to hold firm on this point, and I hope that no qualified majority is reached for Amendments 11 and 20 tomorrow.
(PL) Madam President, we have been recalling examples of disasters - ones that are known throughout Europe. I am from Poland, a country that recently commemorated another anniversary of the deaths of dozens of people on board the ferry Jan Heweliusz. Safety is of crucial importance. It is good that we are looking at safety as part of a package. It is a good package, numerically good, with seven regulations. The safety of people, ships, waters and even the safety of economic trade should be, and is, reflected in this package. In this regard I consider Mr Sterckx's report, for which I had the honour of being the rapporteur's auxiliary, to be a particularly good one.
Yes, monitoring of ships must be carried out. Mrs Wortmann-Kool is right to say that we need to investigate the causes of potential disasters and prevent disasters from happening. Moreover, I am of the view that for sailing we should refer to the situation in aviation, in other words investigate near collision situations, because we could gain a better understanding of the mechanisms and causes of the occurrence of hazards.
I do not understand and am far from being able to agree with the position taken by Mr Zīle, who spoke of special, or specific, treatment for small states. Surely the size of an EU Member State has little to do with the numbers of vessels flying its flag.
(FR) Madam President, ladies and gentlemen, be serious! Despite a few positive measures, the majority of the reports being proposed to us will never have any more therapeutic value than a plaster on a wooden leg, as far as maritime safety is concerned.
Parliament and the Commission pretend to get cross with the Council, but this play-acting is no more than another crude attempt to bury responsibilities and favour private interests to the detriment of the general interest. All this will do is give the European institutions even less legitimacy in the eyes of the people if there is another disaster, especially with the knowledge that the European Union is engaged in the WTO general trade agreement, known as GATS, whose Commission on Maritime Transport says that the current maritime transport environmental and safety regulations are excessive and should be relaxed. The inhabitants of the communities that were the victims of the Erika shipwreck and others will appreciate the EU's cynicism.
Properly addressing the problems of maritime transport safety means grasping the evil by the root. We should be attacking the tax havens that allow maritime transport activities to be segmented into a jungle of shell corporations that offer the possibility of sidestepping the regulations. We need to bring an end to the practice of flags of convenience - including on EU territory - which reduce registration fees and cut crew costs by 60% on average. Above all, we need to give new rights to employees as regards safety.
You will never do this, though, because it would mean attacking the very foundations of globalised capitalism.
(DE) Madam President, some of you are probably wondering, rightly, what a Member from a landlocked European country such as Austria is doing in a debate on deep-sea shipping. There is no very simple answer to this question, but it can perhaps be stated in a few words why this subject is important to us as well.
Firstly - and this really applies to all the Member States of the European Union, not just to us - the safety and optimum organisation of navigation on the high seas are an important concern for all those involved. Catastrophic events, and not just those associated with the flowery name Erika, have made this very clear to many of us.
However - and now we come to a very particular point, to which some of my fellow Members have already alluded - the incorporation of inland waterway transport in the rules on liability is a European act of folly without parallel. We should reject it, regardless of whether we hail from seafaring nations or from landlocked countries. It would entail excessive costs and excessive bureaucracy, and therefore pose a problem overall, for inland waterway transport in Europe, and this is a problem we should not be exacerbating. Quite the opposite. We should be establishing rules on liability for inland waterway transport too in the form of a sound special regime, and not artificially subjecting it to the rules for deep-sea shipping.
(ES) Ladies and gentlemen, with the adoption of this third maritime package we are giving a clear response to many of the demands made by European society after the Erika and Prestige disasters, five and seven years ago.
These proposals, which strengthen each other, as many of my fellow members have said, will enable us to make a decisive move in favour of the quality of the European maritime sector, and also, ladies and gentlemen, its transparency.
The proposal for a directive on technical investigations after accidents is the guarantee that we will never again see a spectacle of opaqueness like the one that surrounded the tragic Prestige accident.
The text strengthens the independence of the organisations responsible for investigating maritime accidents and incidents, and the obligation to make the results known in order to improve procedures and exchange good practice.
I would therefore like to congratulate the rapporteurs, because their excellent work has meant that the firmness of our position as the European Parliament regarding these proposals has been made clear. They are proposals that have no other purpose than to make the European maritime space one of the safest in the world and to contribute to the reorganisation of the European fleets, as well as ensuring that operators take greater responsibility for damage caused to third parties and, in particular, national assets.
(RO) The third maritime package is the consequence of the collisions involving the "Erika” and the "Prestige”, the December 2007 accidents in the Black Sea and the accident in Taragona harbour this month. These unfortunate events caused immense damage to coastal areas and to the marine environment in particular.
The package deals with the monitoring of traffic at sea, investigations into accidents at sea, the liability of people carriers in case of accident at sea, port state control, common standards and regulations for the organisations involved in ship inspection and control. I would like to state that the new version of the Paris Memorandum entered into force on 17 September 2008. It is essential that all ships entering European harbours should comply with certain safety standards. Let me remind you that the black and grey lists published on 18 June 2008 on the Paris Memorandum website include one and six Member States respectively. Therefore, one quarter of the Member States must improve the safety of ships registered under their flags
Irrespective of its technical condition, a ship in danger must have access to a specially designated and equipped refuge area. European harbours should provide this facility, and harbour administrations should be able to recover the cost incurred with dry-docking and repairing the ship. I believe that the masters' liability in the case of passenger freight should apply to inland waterways as well. I would like to congratulate my colleagues who worked on and negotiated this maritime package. I believe it to be of essential importance to the economic future of the European Union.
(ES) The truth is that I would like to congratulate us all on the adoption and presentation of this third package. I would first of all like to congratulate the Commission and its Commissioner, Mr Tajani, who very early on, as a Roman, showed that he was ready to be sensitive to all aspects related to the sea and its ports; I would also like to congratulate all my fellow rapporteurs, because the truth is that it is such a complex and broad subject and at all times they have been able to maintain Parliament's positions, which defend better and greater safety for all citizens in such a complex, tempestuous environment as the sea.
I also think that it is right that we are responding after the various accidents, and that European citizens should see that Parliament and the European institutions not only look after them when there has been a disaster, but that having learned these lessons, they are capable of moving forward and making progress on the legislative aspects. In this case, I think that they are the aspects relating to safety: specifically safety in terms of the environmental impact, which we could say started the whole movement, but also safety, at present, in relation to the responsibilities of the different actors involved, identifying and clarifying which they are and how we should act in response to them, establishing landmarks for the future fight against piracy, and, even more importantly, making progress with improving the working, social and professional conditions of those who work at sea. I think that it is precisely on those aspects that we still need to make progress, and we ask the Commission to continue considering them.
All that remains for me to say is that, from our point of view, there are some reservations regarding the guarantees needed in order to ensure that ports of refuge are the ports that we all need.
(EL) Madam President, the serious maritime accidents we have witnessed on European seas must certainly not be repeated. In my country, Greece, we had last year's shipwreck on Santorini, the causes of which have not yet been investigated. The loss of human life, the considerable damage done to tourism and the environmental time-bomb of the oil trapped in the tanks, are proof enough that we cannot afford to be careless.
The issue of safety at sea is of vital importance. The Union must not only ensure the sustainability of European shipping, but constantly upgrade it so that it can compete internationally. Meanwhile, we should not neglect the need to protect natural resources.
If we do not act immediately, we shall undoubtedly have lost valuable time in responding effectively to the consequences of maritime accidents. In the wake of a maritime accident, systematic technical research carried out on the basis of international rules is an effective way of gaining a better picture of the causes. The independence of investigating bodies is therefore of key importance and I regret that the Council fails to grasp this.
Another important issue is that of cooperation between authorities, especially when an accident affects a number of Member States. The question of ports of refuge and of the vessel inspection system is crucial in maritime safety. It must be extended to ships in transit, which should provide guarantees that they are able to respond in the event of an accident or another such disaster.
I would like to end by congratulating the rapporteurs on their strong position with regard to the Council, and I hope that after the vote the Council, understanding our position, will contribute positively towards completing the legislative procedure.
(BG) Madam President, Commissioner, safety of the maritime transport sector is an important element of transport policy owing to the fact that a large part of the goods are carried by sea and by water. The increased insecurity, in terms of possible adverse natural phenomena, terrorist acts, deliberate incidents and accidents, increases dramatically the risks to which vessel traffic is exposed. The adoption of this Directive is an exceedingly important act for the entire European Union. The replacement of the code, which has been applied on a voluntary basis so far, by this directive enhances the commitments as well as the responsibilities through designation of competent bodies and specific procedures which Member States must prepare, lay down and implement. The need of Member States aligning their legislation to this Directive raises the requirement for full-scale co-operation in its implementation among states and shipowners, as well as for the achievement of strong control and co-ordination.
I would note two things: the need of more in-depth coverage of interaction with third countries, and the formulation of a clear port policy, because our seas are open and this is very important. Investigating incidents and their causes and effects is obviously of substantial importance. This is related to clarifying a number of incidents and, above all, to taking preventive measures. Several incidents, with lives lost and damage to property and the environment, have occurred in my country in recent years. This is exceedingly important, and I congratulate the rapporteur on this subject.
(LT) The safety of sea transport, prompt response to accidents and the efficiency of accident investigations are of vital importance to the countries of the Baltic Region. The Baltic Sea is secluded and shallow; its water changes only once every 30 years, which makes it very vulnerable. With the constant increase in sea transport in the Baltic Sea, thanks to Lithuania's experience we are aware of accidents at sea being followed by disagreements and mess, which reveals a real lack of relevant rules.
I therefore commend the rapporteur on the very important work carried out. We should not agree with the Council's proposal that safety investigations be carried out only in the event of a major incident. It is not only major incidents that have a disastrous impact on countries' economies and environment as well as their welfare. The attempt to minimise the number of bureaucratic mechanisms should not hinder the quality of investigations. Moreover, it is very important that the same methods of investigating incidents are employed in all the Member States.
President-in-Office of the Council. - (FR) Madam President, Commissioner, ladies and gentlemen, I have drawn a great deal of encouragement from your speeches. As almost all of you have said, agreement should soon be reached on the first six texts.
Of course, I am slightly disappointed that we have entered the conciliation procedure, but I am encouraged to continue our dialogue and to bring it to completion.
I have taken your messages on board: you are keen on the liability of states, on the need to be able to conduct investigations in a large number of cases, on the ratification of the IMO conventions especially, and you have strongly reiterated that the package cannot be broken down or chopped up. I have heard this and I will pass it on to the Council at our meeting on 9 October. You know that the discussions will be complex, but you have also pointed out that it has taken too long to get where we are today. However, I can confirm that our determination is strong and it is intact. I hope that together we can establish a comprehensive, coherent system that ensures the responsibility of each actor within it. I think that is the price of maritime safety in Europe. It therefore requires progress on the last two proposals. As you know, we will be working on it right up to the last moment of our Presidency.
In the words of a compatriot of the Commissioner, Mr Tajani, the chairman, Mr Costa, and Antonio Gramsci, in these discussions we are seeking to balance the pessimism of our intelligence with the optimism of our will. Whatever the case, I thank Parliament in advance for everything it can do to fuel this optimism.
Mr President, ladies and gentlemen, my thanks to Mr Bussereau for the commitment that he continues to show. I would like to go into the substance of the various reports and the various amendments that have been tabled.
With regard to the first vote, Mr Sterckx's report on the monitoring of maritime traffic, I am very pleased with Parliament's broad support for the objectives set out in the Commission's proposal. The most important provisions in the proposal are those relating to places of refuge. I fully back Parliament's attempts to maintain the principle of independence in the decision-making process for accommodating a vessel in distress in a place of refuge.
The amendments, however, that take over the substance of the proposal for a directive relating to Mr Kohlíček's report, civil liability and the financial guarantees of shipowners, can be endorsed without reservation, except for the two that refer to the establishment of a Community Office for the management of financial-guarantee certificates. My staff have doubts about the effects of this proposal on the administrative and financial levels, and we will have to examine it more thoroughly. On the other hand, having read the report by Mr Kohlíček, I am satisfied that Parliament's support for the proposal on investigations following accidents is not failing.
At times, however, the best is the enemy of the good, and the Commission has shown itself sensitive to the argument that emerged during debate in the Council, namely that in order to guarantee the quality of investigations it is better not to unnecessarily multiply them: what matters is that in addition to cases of very serious accidents, an investigation is carried out in order to draw out useful lessons for the future through an understanding of the accident's causes. This aim, which in any case corresponds to the approach adopted by the IMO, is met by the common position, and I am therefore not able to back amendments such as Amendments 7, 13 or 14. Finally, three amendments - 18, 19 and 20 - are designed to add to the directive a mechanism to resolve any disagreement between Member States regarding a single investigation. While it is true that the Commission's proposal, and the common position, in fact, require the Member States to avoid conducting parallel investigations, it is also true that they do not deny the Member States involved the right to carry out their own investigations. In any event, it cannot be the Commission's task to act as a mediator between Member States, which are each convinced that they have a vital interest in carrying out an investigation. What matters, in this case, is to ensure that the investigating bodies are independent.
With regard to the compensation of passengers in the event of accidents in the report by Mr Costa, you know that the Commission is determined to see the rights of travellers strengthened in all transport sectors, throughout Europe. When presenting this proposal three months ago, the Commission started with an observation: if an accident takes place in Europe on board a vessel on the sea or on a river, the victims will not be properly compensated in so far as the applicable rules differ too much from one Member State to another and in fact also appear to be in the main out of date. In fact, they make no provision for compulsory insurance, the compensation ceilings are inadequate and the liability systems stipulate that it is the victim who must provide proof that the carrier is at fault and, moreover, this is difficult to prove in the case of the shipwreck of a vessel.
In the face of this observation, the Commission saw just one solution: to seek harmonisation. This means implementing the Athens Convention; the negotiations are under the aegis of the IMO, and it means applying it in full to guarantee that all victims receive compensation under the terms set out in the Convention and on the basis of the maximum amounts fixed in it. The Council has shown that it takes the same view. All the amendments tabled by the European Parliament aim to improve the future regulation; we therefore endorse them without any reservation.
With regard to the scope, which ought to be as wide as possible, the difficulties of certain operators of national or river transport cannot, however, be denied. It would therefore be legitimate to stagger over time the implementation of the regulation in order to allow the necessary adjustments. I therefore support the relevant amendments. As things stand currently, the maximum compensation amounts depend on the size of the vessel and the number of victims, and this is unacceptable. We need to put this right, and one way of doing this is by helping the insurance sector by setting a single maximum compensation amount that will apply Europe-wide. This is the aim of Amendments 12, 13 and 14, (first part), which the Commission endorses.
I am taking a long time, Mr President, because I believe that it is right to give an opinion on the various amendments tabled, and so, if you will permit me, I will take another two minutes. With regard to the Vlasto report, on port State control, I would like to thank the rapporteur and Parliament for their support for this proposal, which will lead to the implementation of an ambitious new inspection system for Europe.
I would like to make two points on two vital aspects: the first relates to the mechanisms through which to establish in which conditions ship inspections cannot be carried out. On the one hand, there is the issue of flexibility, which has correctly been said to be justified for operational reasons and already provided for in the directive in force, and therefore in our view this ought to be maintained. For this reason, I cannot accept Amendments 19 or 23.
The most important aspect in political terms is that of banning, dealt with in Amendments 31 and 32. While the Commission can accept the point of view of the Council, which introduces a less strict system for ships on the grey list, I am nonetheless pleased that Parliament supports the Commission on the issue of a permanent ban.
On the report by Mr de Grandes Pascual on classification societies, I am happy that Parliament accepts the division of the act into a directive and a regulation, as the Council wished. This approach seems to me to be both fair and rigorous in legal terms. With regard to the amendments, I would say that Amendments 27 and 28 make changes to the civil liability regime of the recognised bodies, and these seem to us to be inconsistent in practice. In any event, under the directive, death caused by a negligent act should continue, to be covered by a minimum liability.
With regard to Amendment 1, which seeks to delete recital 3 added by the Council to the draft regulation, we can accept this. This recital seems to us superfluous and dangerous; I would not want our inspectors to encounter difficulties in carrying out their work on its account. Finally, as I have already said, I can accept the amendments that seek to incorporate into the draft directive some elements from the 'flag State' proposal.
I apologise for having spoken at length, Mr President, but there were a large number of amendments and I believed it was right to make the Commission's view known to Parliament.
Madam President, allow me to begin by saying a few words to my Spanish fellow Members about their reservations concerning ports of refuge. If a competent authority in a Member State takes a decision, there can indeed be a problem with the compensation of ports of refuge to which ships may possibly be taken. Indeed, this is discussed in my report and, incidentally, is a problem that the Council and Parliament have thus far been unable to resolve between them: one of the difficult problems. How can it be solved?
I had a relatively simple solution to this, namely placing financial responsibility on the Member State in that case. The Council is not in agreement, and we shall have to come up with something. It is not that we have failed to consider this problem or take account of it, therefore - I just wanted to say that to avoid any misunderstanding.
We are now going to conciliation and, President-in-Office, both the Council and Parliament have the task of ensuring that this conciliation is successful. We cannot afford to fail. I must thank you once again - you and your colleagues - for the fact that 90% of the work is already behind us, particularly on my report. The vote tomorrow will not reflect this, but, as far as I am concerned, you can rest assured that, for my part, what we have agreed will remain on paper, and that we shall deal with the outstanding points and achieve a result very quickly.
The problem during conciliation will lie with the two missing reports, the two missing texts, and I should like to emphasise once more that 'nous sommes avec vous, nous devons travailler ensemble, le Parlement est avec le Conseil et ça ne se passe pas tous les jours!'
rapporteur. - (CS) Let me please try to summarise why the maritime package should be discussed as a single entity and not as a set of reports from which the Council and the Commission can pick and choose, push some forward, set some aside and wait for the next presidency or the one after that. First of all, it is essential to establish in the same way, in all cases, in all these reports, to which ships all the proposals apply. There were differences in the initial reports. I should like to draw your attention to this once more. Secondly, safety is indivisible and therefore it is vital to strengthen the responsibility of the flag state. This responsibility must be clearly defined because, without responsibility on the part of the flag state, it will be impossible to take this package forward. Thirdly, the fair treatment of seafarers on ships running into difficulties must be generally accepted. Whether someone has adopted the IMO guidelines or not is immaterial. Fourthly, the environment is so important that discussion as to who is responsible for maritime transport in the event of problems with one ship or another must cease, and buck-passing must be sidelined. There will be just one person in each state who decides where a ship in difficulties can go. Fifthly, if there is an accident, it must be made clear within the timeframe laid down who is going to conduct the technical investigation, which state is responsible, where the final report is to be sent and what the structure of the report is to be, otherwise we are simply playing games. The independence of the investigative body is an obvious requirement. Sixthly, if I could ask you, Commissioner and Mr Bussereau, to listen to the wishes not only of the European Parliament, but also of the citizens of the Union and look at the maritime package as a single entity.
Madam President, Mr Bussereau, ladies and gentlemen, please accept a small suggestion drawn from the experience that I have accumulated over this period, although it has not been very long. I assure you that you need have no fear of conciliation: conciliation is a creative stage that makes it possible to overcome even problems that seem insoluble.
I guarantee you that we will come to agreement even on the limited overall liability that all shipowners would like to have, faced with the need for each passenger to be treated in the same way. Today it seems impossible, but some effort of imagination that all of us together make will definitely be able to make things work. In brief, apart from the optimism of will that I shall certainly, with Gramscian memory, instil, I also ask you to adopt the suggestion of the anonymous Frenchman of 1968 - with a little power to the imagination, we will reach some sort of definitive solution.
I must say I am less happy about certain remarks by some of my fellow Members regarding their resistance, which seems to me incomprehensible, to extending the protection of passengers to internal waters too. I must say, it upsets me to have to openly state the fact - the fact that a child and his father who died on the Seine should receive different protection from what would apply if they had died on the open seas. This seems to me truly unacceptable, and I cannot believe that Mr Rack, Mrs Wortmann-Kool and Mr Blokland truly meant to make out that the protection of small interests - because what is involved is very small insurance costs for events that, because they are highly improbable, have very low insurance costs - that the small interests of some small operator can undermine a position which I am happy to have heard confirmed by the Commission too, and which it would also do Parliament credit to espouse.
(NL) Madam President, I should like to voice my strong objection to Mr Costa's suggestion of a link between people who have died on the Seine and the fact that the Group of the European People's Party (Christian Democrats) and European Democrats is refusing to support his proposals. This is a link that Mr Costa should not be making, and so I wish to register a strong protest.
rapporteur. - (FR) Madam President, in closing, I can say I have found that this debate today has revealed a common desire to achieve a result. I think this is very important.
A lot of work has been done, particularly under the French Presidency, and we can be pleased with this. I hope that after the Transport Council meeting on 9 October, President-in-Office, we will find a solution that everyone supports, without letting anything fall by the wayside. Parliament is united in support of the package, and I hope we will be successful in ensuring that the package is adopted in plenary.
I would like once again to thank the French Presidency, which has not only showed will, but has also proven its intelligence.
Let us hope that, through its firmness, which has also been set in motion, some governments will not be deaf but will listen to this intelligence, French intelligence, and will cooperate in a measured way in order to achieve the objectives that they and we are committed to achieving.
With regard to the Commission, the Vice-President is aware that we have held some informal trialogues, but that, undoubtedly, what he called incoherence is natural, due to the timing and parliamentary formulas, but it is perfectly rectifiable.
From these trialogues we have reached the goal, in terms of the reports for which I am responsible, of recognised organisations, and there is no doubt that we can reach a consensus on solutions.
Finally, Mr Sterckx made a recommendation to us as Spanish people: for us to have the sensitivity to take on board his proposals. I ask you to accept that there are deep-seated reasons for our differing positions, but also that this position is not irredeemable and that in conciliation, there will undoubtedly be formulas that we agree on, and that we will be able to accept a formula that everyone can understand that provides a solution not only for the countries that have vessels, but also those of us who suffer because we have coastlines.
(EL) The debate is closed.
The vote will take place tomorrow, Wednesday, at 11.30 a.m.
Written statements (Rule 142)
in writing. - It is important to have common rules and standards for ship inspection and survey organisations and for relevant activities of maritime administration.
On the other hand, it is important for the European Union to increase the number of ships registered with its Member States. The ship registers of Malta, Cyprus and Greece have enabled the European Union to remain one of the major global players as far as ship registration is concerned. Through this the European Union is able to raise standards and maintain a certain scrutiny of their vessels.
Without compromising on safety the European Union has to make sure that the vessels on its members' books do not migrate to other states, especially those known states which enable ships to fly 'flags of convenience'.
It must be appreciated that shipping is one of the cleanest ways of transportation. It is also one of the cheapest. We must be careful not to overburden this important industry.
All measures taken have to bear this in mind. Transportation by shipping has to be encouraged and this has to be taken into consideration when regulating on the industry without making any compromises on security, health and safety.